 

Exhibit 10.1

 

SUMMARY OF

RURAL/METRO CORPORATION

2005 MANAGEMENT INCENTIVE PROGRAM

 

The Management Incentive Program (“MIP”) is an annual cash incentive plan for
key executives and employees of Rural/Metro Corporation (the “Company”). At the
beginning of each fiscal year, performance goals are created between the Company
and the participant that document the participant’s accountabilities, and define
levels of award opportunities on those accountabilities. The 2005 MIP provides
for award opportunities varying from 31.25% to 75% of the participant’s base
salary at the senior vice president level; 28.10% to 67.50% of the participant’s
base salary at the group president and corporate vice president level; and 25%
to 60% of the participant’s base salary at the managing director level. Awards
are based upon achievement of budgeted net income from continuing operations
(or, in the case of group presidents, budgeted group net income from continuing
operations as adjusted for cost of capital and goodwill impairment charges, if
any). The potential award is adjusted ratably for achievement between 90% and
150% of the applicable budgeted target. No award is payable for performance
below 90% of the applicable budgeted target, and awards are capped at
achievement of 150% of the applicable budgeted target. It is anticipated that
the MIP terms and conditions in this Summary will be reflected in a definitive
plan document consistent with prior years’ MIP arrangements.

 

The 2005 MIP includes a separate bonus opportunity based upon, among other
things, successful completion of a refinancing transaction during fiscal 2005 or
fiscal 2006 (including either or both of the 2003 Amended Credit Facility and
the outstanding Senior Notes), and the future realization of certain related
operating benefits. The maximum aggregate range of bonus opportunity is
1.0 -1.5% of the aggregate debt refinanced and equity raised (if any). The
Company, acting through the Board, has sole discretion to determine whether (i)
the refinancing transaction has been accomplished in a manner that merits the
payment of a bonus of any amount; and (ii) if it is determined that a bonus is
payable, the amount of such bonus to be paid. It is anticipated that the Board
will take into account the following factors in evaluating the success of the
refinancing transaction and/or the future operational benefits realized by the
Company: interest rates; maturity date(s); covenant flexibility; availability of
capital; equity raised (if any) and corresponding dilution to stockholders;
availability of letter of credit facility; management of transaction costs;
reduction of insurance costs; availability of financing for desired market
expansions; and such other factors that the Board deems relevant in its sole
discretion. It is anticipated that the following members of management will
participate in the refinancing bonus pool (if any) in the proportions indicated:
Jack Brucker, President and Chief Executive Officer, 31.00%; Michael Zarriello,
Senior Vice President and Chief Financial Officer, 31.00%; Barry Landon, Senior
Vice President, Billing and Collections; President of Southwest Ambulance and
President of Arizona and Oregon Fire Divisions, 5.43%; and Kristi Ponczak, Vice
President and Treasurer, 5.43%; the balance of any bonus pool will be allocated
among other participating employees of the Company.